A. Frank Reel, Esq. New York, New York
This is to acknowledge receipt of your letter dated July 10, 1979 written in your capacity as village attorney of the Village of Tarrytown. You state that the Village is desirous of replacing the sidewalks on Main Street with the Village to furnish the labor to do so. You inquire whether the Village may assess adjoining land owners for the cost of the materials.
Section 6-622 of the Village Law provides that the Board of Trustees may cause a street in the village to be graded and paved or repaved wholly at the expense of the village or wholly at the expense of the owners of the adjoining land or partly at the expense of each. Said section further provides that if such expense or any part thereof is to be assessed upon adjoining land owners, the Board may apportion it upon the lands and assess the same as a whole or by installments.
The term "street" has been construed to include sidewalks (Lyman vVillage of Potsdam, 228 N.Y. 398 [1920]; People v Lieberman, 32 Misc. 2d 741
[1961]; 26 N.Y. Jur., Highways, Streets and Bridges, § 6; 1976 Op Atty Gen 238).
It is therefore concluded that the Board of Trustees of the Village may assess the adjoining land owners for the cost of the material to repave the sidewalks of Main Street.